DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The priority has been accepted and considered by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on September 09, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
Figures  2 – 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "41" and "31" have both been used to designate coupling section.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriated correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 – 2, 4 – 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Menezo et al. (US 20180212399, applicant submitted in the IDS, filed on September 09, 2020).


    PNG
    media_image1.png
    195
    659
    media_image1.png
    Greyscale


Annotation Figure 4B

    PNG
    media_image2.png
    235
    693
    media_image2.png
    Greyscale


Regarding claim 1, Menezo discloses a photonic circuit, comprising: 
an amplifying medium with Ill-V heterostructure (see Annotation Figure 4B, Character 310 (include a first semi-conducting zone (341) with a first type of conductivity 
an optical wave guide (see Figure 4A and Annotation Figure 4B, Characters 200 and 210, the reference called “silicon waveguide (200) and first silicon layer (210)”, Abstract and paragraphs [0136, 0140 and 0260 – 0262]) locally facing the amplifying medium (see Annotation Figure 4B, Character 310) at an overlap zone (see Annotation Figure 4B, Character 1000), the optical wave guide (see Figure 4A and Annotation Figure 4B, Characters 200 and 210) comprising a coupling section (see Figure 4A and Annotation Figure 4B, Character 213, the reference called “third waveguide section”, Abstract and paragraphs [0140 and 0260 – 0262]) facing a central portion (see Annotation Figure 4) of the amplifying medium (see Annotation Figure 4B, Character 310), a propagation section (see Figure 4A and Annotation Figure 4B, Characters  211 and 215, the reference called ‘first waveguide section (211) and fifth waveguide sections (215)”, Abstract and paragraphs [0140, 0154 and 0165]) outside the overlap zone (see Annotation Figure 4B, Character 1000) and a modal transition section (see Figure 4A and Annotation Figure 4B, Characters 212 and 214, the reference called “second waveguide section (212) and fourth waveguide section (214)”, Abstract and paragraphs [0140, 0154, 0161 and 0165]) arranged between the coupling section (see Figure 4A and Annotation Figure 4B, Characters  213) and the propagation section (see Figure 4A and Annotation Figure 4B, Characters  211 and 215) at one end of the overlap zone (see Annotation Figure 4B, Character 1000), 


Regarding claim 2, Menezo do not explicitly discloses the modal transition section is conformed to achieve coupling of an antisymmetric mode between the propagation section and the coupling section.    The applicant disclosure on Figure 6, pages 6 – 7, 4th full paragraph (Pub. No. 2021/0083456, paragraph [0039]) teach coupling the antisymmetric mode between the passive silicon guide and the active III-V guide by means of a modal transition section that makes an adiabatic transition of the antisymmetric mode between two states. The transition section (32) is made by increasing the width of the silicon guide over its entire length from the passive section (34) towards the hybrid active section (31) as shown in Figure 6.  This antisymmetric coupling occurs as a function of the modal region changing from small near the active area to large.  However, it was shown above that Menezo teach on Figure 4A the same transition of the modal region changing from small near the active area to large.  These 

Regarding claim 4, Menezo discloses an optical feedback structure (see Figure 4A and Annotation Figure 4B, Character 220 and paragraphs [0260 – 0262]) configured to form a resonant cavity (see paragraph [0101 – 0104 and 0201]) for the amplifying medium (see Annotation Figure 4B, Character 310).

Regarding claim 5, Menezo discloses the optical feedback structure (see Figure 4A and Annotation Figure 4B, Character 220) comprises a distributed reflector (see Figure 4A and Annotation 4B, Character 223, the reference called “distributed bragg grating” and paragraphs [0011, 0055 – 0057 and 261] formed in the coupling section (see Figure 4A and Annotation Figure 4B, Character 213).

Regarding claim 6, Menezo discloses the optical feedback structure (see Figure 4A and Annotation Figure 4B, Character 220) comprises a reflector (see paragraphs [0061 and 0182]) located in the propagation section (see Figure 4A and Annotation Figure 4B, Characters  211 and 215).

Regarding claim 8, Menezo discloses the optical wave guide (see Figure 4A and Annotation Figure 4B, Characters 200 and 210) is made of silicon or silicon-germanium (see Title and paragraphs [0002, 0136 and 0140]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Menezo et al. (US 20180212399, applicant submitted in the IDS, filed on September 09, 2020) in view of S. Keyvaninia et al. (Heterogeneously integrated III-V/silicon distributed feedback lasers, applicant submitted in the IDS, filed on September 09, 2020).


Annotation Figure 2a

    PNG
    media_image3.png
    288
    546
    media_image3.png
    Greyscale


Regarding claim 3, Menezo discloses the amplifying medium (see Annotation Figure 4B, Character 310).
Menezo discloses the claimed invention except for the amplifying medium comprises a transition section, the width of which reduces from said central portion towards the propagation section.   Keyvaninia teaches the amplifying medium (see Annotation Figure 2a, Character 50’, the reference/NLP called “Tapered III-V active device) comprises a transition section (see Annotation Figure 2a, Character 100’), the width of which reduces from said central portion towards the propagation section (see Annotation Figure 2a, Character 200’).  However, it is well known in the art to modify the amplifying medium comprises a transition section, the width of which reduces from said central portion towards the propagation section as discloses by Keyvaninia in (see Annotation Figure 2 and page 5435, left column, lines 4 – 26).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known the amplifying medium comprises a transition section, the width of which reduces from said central portion towards the propagation section as suggested by Keyvaninia to the device of Menezo, to achieve a high-efficiency, low-reflection power transfer from the III-V laser mesa to the silicon waveguide and the taper structure has no impact on the internal loss (and hence the threshold current density) of the laser cavity.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Menezo et al. (US 20180212399, applicant submitted in the IDS, filed on September 09, 2020).
Regarding claim 7, Menezo discloses the claimed invention except for the optical feedback structure is a ring.   Menezo on paragraph [0013] discloses that the photonic devices can have a ring resonator.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known the optical feedback structure is a ring to the device of Menezo, in order to provide a resonant wavelength with low dispersion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references WO2020224994 disclose a laser device comprising: a III-V heterostructure amplifying medium; a silicon optical waveguide, which comprises a coupling section facing a central portion of the amplifying medium, a propagation section and a first transition section between the coupling section and the propagation section; a first and a second reflective structure allowing a Fabry-Perrot type resonant cavity to be formed between them for the amplifying medium.
The reference US 20190280461 disclose a photonic device comprising: a support; an intermediate layer; an optical guiding level including a waveguide and a first to a fifth waveguide section. The photonic device further includes a first dielectric layer covering the optical guiding level and a gain structure in contact with the first dielectric layer. The second and fourth waveguide sections and the first and second ends of the gain structure form a first and a second zone of optical transition between a laser hybrid waveguide, and respectively the first and the fifth waveguide sections. A pattern forming a Bragg grating is arranged over a first part of the thickness of the third waveguide section which is away from the gain structure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




     /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             

/TOD T VAN ROY/           Primary Examiner, Art Unit 2828